Exhibit 10.1
AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT
          This Amendment No. 1 to Loan and Security Agreement (this “Amendment”)
is made as of March 12, 2009, by and among COMMERCIAL VEHICLE GROUP, INC., a
Delaware corporation (the “Company”), each other Borrower, as defined in the
Loan Agreement referred to below (together with the Company, collectively,
“Borrowers”), the financial institutions party to the Loan Agreement as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., as agent for Lenders
(“Agent”).
RECITALS:
          A. Borrowers, Agent and Lenders are parties to that certain Loan and
Security Agreement, dated as of January 7, 2009 (as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”).
          B. Borrowers, Agent and Lenders desire to amend the Loan Agreement as
more fully set forth herein.
          C. Each capitalized term used herein and not otherwise defined herein
shall have the same meaning set forth in the Loan Agreement.
AGREEMENT:
          In consideration of the premises and mutual covenants herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrowers, Agent and Lenders agree as follows:
     1. Amended and Restated Definitions. Section 1.1 of the Loan Agreement is
hereby amended to amend and restate the definitions of “Applicable Margin”,
“EBITDA”, and “Margin Reduction” in their entirety as follows:
          “Applicable Margin: with respect to any Type of Loan, subject in each
case to the Margin Reduction, if applicable, (i) 5.00% for LIBOR Revolver Loans
and (ii) 4.00% for Domestic Base Rate Loans.”
          “EBITDA: determined on a consolidated basis for Borrowers and
Subsidiaries, the sum of (i) net income, calculated before (a) interest expense,
(b) provision for income taxes, (c) depreciation and amortization expense,
(d) gains or losses arising from the sale of capital assets, (e) gains arising
from the write-up of assets, (f) any extraordinary gains, (g) non-cash charges
and expenses (other than those which represent a reserve for or actual cash item
in such period or any future period), (h) one-time non-recurring costs and
expenses associated with the issuance of Equity Interests, to the extent such
costs and expenses are financed with the proceeds of such issuance, (i) costs
and expenses in connection with the termination of the Obligors’ existing credit
facility and the execution of the Loan Documents, (j) severance costs and
expenses to the extent paid in cash (regardless of when actually paid) in an
amount not to exceed (1) $1,500,000 in the aggregate for the Fiscal Year ending
December 31, 2009 (but in any event not to exceed $500,000 in the aggregate in
any Fiscal Quarter, or $250,000 in the aggregate in any Fiscal Month, of the
Fiscal Year ending December 31, 2009) and (2) $1,000,000 in the aggregate in any
Fiscal Year thereafter, and (k) any non-cash losses resulting from mark to
market accounting of Hedging Agreements (in each case, to the extent included in
determining net income) minus (ii) non-cash gains (including those resulting
from mark to market accounting of Hedging Agreements) minus (iii) cash





--------------------------------------------------------------------------------



 



payments made in such period to the extent such payments relate to a non-cash
loss, charge or expense in any prior period which was added back in determining
EBITDA.”
          “Margin Reduction: a reduction in the otherwise applicable Applicable
Margin equal to 0.25%, applicable if, at the end of any Fiscal Quarter ending on
or after March 31, 2010, (i) average Domestic Availability for each day during
such Fiscal Quarter was greater than $20,000,000 and (ii) the Fixed Charge
Coverage Ratio shall be at least 1.0 to 1.0; provided that such reduction shall
be effective on the first day of the calendar month following receipt by Agent
of certification by Borrower Agent of the average Domestic Availability during
such Fiscal Quarter.”
     2. Amendment to Section 10.3.2. Section 10.3.2. of the Loan Agreement is
hereby amended and restated in its entirety as follows:
          “10.3.2. Capital Expenditures. Not permit the aggregate amount of
Capital Expenditures made by Borrowers and their Subsidiaries to exceed (i)
$4,300,000 in the aggregate from January 1, 2009 through June 30, 2009 and (ii)
$9,700,000 in the aggregate for the Fiscal Year ending December 31, 2009.”
     3. Amendment to Section 10.3.3. Section 10.3.3. of the Loan Agreement is
hereby amended and restated in its entirety as follows:
          “10.3.3. EBITDA. Maintain cumulative EBITDA for the periods specified
below as of the end of each Fiscal Month specified below, at least equal to the
following amounts:

          Period Ending On or Around   EBITDA
April 1, 2009 through April 30, 2009
  $ (3,250,000 )
April 1, 2009 through May 31, 2009
  $ (3,530,000 )
April 1, 2009 through June 30, 2009
  $ (1,750,000 )
April 1, 2009 through July 31, 2009
  $ 1,200,000  
April 1, 2009 through August 30, 2009
  $ 3,600,000  
April 1, 2009 through September 30, 2009
  $ 9,200,000  
April 1, 2009 through October 31, 2009
  $ 13,200,000  
April 1, 2009 through November 30, 2009
  $ 17,600,000  
April 1, 2009 through December 31, 2009
  $ 22,000,000  

     4. Amendment to Section 10.3.4. Section 10.3.4 of the Loan Agreement is
hereby amended and restated in its entirety as follows:
          “10.3.4. Domestic Availability. Maintain Domestic Availability of at
least $11,500,000 at all times; provided, however, that if Borrowers deliver a
Compliance Certificate pursuant to Section

2



--------------------------------------------------------------------------------



 



10.1.2(c) for any Fiscal Quarter ending March 31, 2010 or thereafter
demonstrating that Borrowers’ Fixed Charge Coverage Ratio is at least 1.0 to 1.0
as of the end of such Fiscal Quarter, Borrowers shall be required to maintain
Domestic Availability of at least $7,500,000 at all times thereafter.”
     5. Conditions Precedent. This Amendment shall become effective on the date
that the following conditions are satisfied or waived:
     (a) this Amendment has been executed by each Domestic Borrower, Agent and
Lenders, and counterparts hereof as so executed shall have been delivered to
Agent;
     (b) Borrowers have paid all reasonable out-of-pocket fees and expenses of
Agent and of legal counsel to Agent that have been invoiced on or prior to such
date in connection with the preparation, negotiation, execution and delivery of
this Amendment;
     (c) all representations and warranties of each Obligor contained in the
Loan Agreement or in the other Loan Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of this Amendment, except to the
extent that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties shall have
been true and correct in all material respects as of the date when made;
     (d) the Company shall have delivered to Agent the amendment to the Fee
Letter, dated as of the date hereof, and shall have paid to Agent all fees set
forth therein.
     6. Representations and Warranties. Each Domestic Borrower hereby represents
and warrants to Agent and Lenders that: (a) Each Domestic Borrower is duly
authorized to execute, deliver and perform its obligations under this Amendment;
(b) the execution, delivery and performance of this Amendment has been duly
authorized by all necessary action, and does not (i) require any consent or
approval of any holders of Equity Interests of any Domestic Borrowers, other
than those already obtained, (ii) contravene the Organic Documents of any
Domestic Borrower, (iii) violate or cause a default under any Applicable Law,
Material Contract or Restrictive Agreement except to the extent such violation
or default could not reasonably be expected to result in a Material Adverse
Effect, or (iv) result in or require the imposition of any Lien (other than
Permitted Liens) on any Property of any Domestic Borrower; (c) no Default or
Event of Default exists under the Loan Agreement, nor will any occur immediately
after the execution and delivery of this Amendment or by the performance or
observance of any provision hereof; and (d) this Amendment constitutes a valid
and binding obligation of such Borrower in every respect, enforceable in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.
     7. Loan Agreement Unaffected. Each reference that is made in the Loan
Agreement or any other Loan Document shall hereafter be construed as a reference
to the Loan Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Loan Agreement shall remain in full force and
effect and be unaffected hereby.
     8. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement.
Delivery of a signature page of this Amendment by telecopy or other electronic
means shall be effective as delivery of a manually executed counterpart of such
agreement.

3



--------------------------------------------------------------------------------



 



     9. Entire Agreement. This Amendment is specifically limited to the matters
expressly set forth herein. This Amendment and all other instruments, agreements
and documents executed and delivered in connection with this Amendment embody
the final, entire agreement among the parties hereto with respect to the subject
matter hereof and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
the Loan Agreement.
     10. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.
     (a) THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
     (b) EACH PARTY HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER ILLINOIS, IN ANY
PROCEEDING OR DISPUTE RELATING IN ANY WAY TO THIS AMENDMENT AND AGREES THAT ANY
SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH PARTY
HERETO IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT.
Nothing herein shall limit the right of Agent or any Lender to bring proceedings
against any Obligor in any other court, nor limit the right of any party to
serve process in any other manner permitted by Applicable Law. Nothing in this
Amendment shall be deemed to preclude enforcement by Agent of any judgment or
order obtained in any forum or jurisdiction.
     (c) Borrowers hereby irrevocably waive any objection that they may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Amendment brought in the
courts referred to in Section 10(a) and (b) above and hereby further irrevocably
waive and agree not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
     (d) To the fullest extent permitted by Applicable Law, each Borrower waives
the right to trial by jury (which Agent and each Lender hereby also waives) in
any proceeding or dispute of any kind relating in any way to this Amendment or
the transactions contemplated thereby. Each Borrower acknowledges that the
foregoing waivers are a material inducement to Agent and Lenders entering into
this Amendment and that Agent and Lenders are relying upon the foregoing in
their dealings with Borrowers.
(Signature pages follow.)

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed and
delivered as of the date first above written.

                  BORROWERS:    
 
                COMMERCIAL VEHICLE GROUP, INC.    
 
           
 
  By:
Name:   /s/ Chad M. Utrup
 
Chad M. Utrup    
 
  Title:   Chief Financial Officer    
 
                NATIONAL SEATING COMPANY
CVG CS LLC
MONONA CORPORATION MONONA WIRE
CORPORATION MONONA (MEXICO) HOLDINGS LLC
TRIM SYSTEMS, INC.
TRIM SYSTEMS OPERATING CORP.
CABARRUS PLASTICS, INC.
CVG OREGON, LLC
CVS HOLDINGS, INC.
SPRAGUE DEVICES, INC.
MAYFLOWER VEHICLE SYSTEMS, LLC
CVG MANAGEMENT CORPORATION
CVG EUROPEAN HOLDINGS, LLC
CVG LOGISTICS, LLC    
 
           
 
  By:
Name:   /s/ Chad M. Utrup
 
Chad M. Utrup    
 
  Title:   Chief Financial Officer    





--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Agent and as a
Lender    
 
           
 
  By:
Name:   /s/ Philip Nomura
 
Philip Nomura    
 
  Title:   Vice President    

